                                                          UNITED STATES BANKRUPTCY COURT
                                                           EASTERN DISTRICT OF MICHIGAN

                                                                                              Case No.    19-31889
 In re:      Ronnie F. Neal
                                                                             ,                Judge:      Joel D. Applebaum
                                      Debtor.
                                                                             /

                                    DEBTOR'S CHAPTER 13 CONFIRMATION HEARING CERTIFICATE
                                                      [To be completed fully]

            At the next confirmation hearing in this case, the debtor intends to: [Check ONE of the following]

            1. Request confirmation of the debtor's plan, because all timely objections of creditors and the trustee have been
            resolved. I have emailed to the trustee a proposed order confirming the plan, as required in paragraph 2 of the
            Chaper 13 Case Management Order.

            2. Request confirmation of the debtor's plan, even though all timely objections have not been resolved. I have
            emailed to the trustee a proposed order confirming the plan, as required in paragraph 2 of the Chapter 13 Case
            Management Order. The parties are at an impasse in attempting to resolve these objections despite all reasonable
            efforts. The following are: (a) the parties whose timely objections have not been resolved; (b) their unresolved
            objections; and (c) the legal and factual issues that must be resolved by the Court in connection with
            confirmation:

                         Trustee Objections:                None 341 Meeting 10-1-19
                         Issues:                            9/23/19client at office with new acct info, said he gave me wrong acct info for
                                                            ACH..-did new ACH
                                                            Affidavit Re: Income Taxes Filed by Debtor Ronnie F Neal. (Hicks, John)

                         Creditor # 1:                      Specialized Loan Servicing

                         Objections:                         The Amended Chapter 13 Plan lists Creditor to be stripped or avoided and treated
                                                            as an unsecured claim -Creditor asserts that the value of the property is
                                                            understated Creditor requests an appraisal be obtained to verify the value of the
                                                            property.


                                                            April Kuhbander
                                                            Paralegal
                                                            Sottile & Barile, Attorneys at Law
                                                            394 Wards Corner Road, Suite 180 ? Loveland, Ohio 45140
                                                            513.444.4100 (Office) ? 513.334.2480 (Direct)
                                                            april.kuhbander@sottileandbarile.com

                         Issues:

                         Creditor # 2:
                         Objections:
                         Issues:

            3. Request an adjournment of the confirmation hearing to December 17, 2019, due to the following good
            cause: *Adjourned 341 Meeting of Creditors, Improve payments, obtain appraisal/resolve lien strip objections,
            obtain mortgage loan modification

            4. Dismiss the case. [The Court will construe this as a motion by the debtor to dismiss the case under
            Fed.R.Bankr.P. 1017(f)(2), and the Court will enter an order of dismissal and the case will be removed from the
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                Best Case Bankruptcy

                 19-31889-jda                 Doc 34            Filed 10/01/19    Entered 10/01/19 07:59:14           Page 1 of 2
            docket, unless the case was previously converted from Chapter 7, 11, or 12 to Chapter 13. In that event, a separate
            motion to dismiss must be filed within 10 days.]

            5. Convert the case to chapter 7. [The debtor must promptly file a separate notice of conversion under
            Fed.R.Bankr.P. 1017(f)(3), and pay the filing fee for such notice. Such notice of conversion will cause the case to
            be converted without the entry of an order of conversion.]

 10/1/19                                                                     /s/ John L. Hicks
                                                                                     John L. Hicks P44667
                                                                                    Debtor's Attorney




Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                    Best Case Bankruptcy

                 19-31889-jda                 Doc 34            Filed 10/01/19   Entered 10/01/19 07:59:14   Page 2 of 2
